Citation Nr: 1016604	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-07 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected type 2 diabetes mellitus.

3.  Entitlement to service connection for a kidney disorder, 
to include as secondary to service-connected type 2 diabetes 
mellitus.

4.  Entitlement to service connection for a bladder control 
problem, to include as secondary to service-connected type 2 
diabetes mellitus.

5.  Entitlement to service connection for bowel incontinence, 
to include as secondary to service-connected type 2 diabetes 
mellitus.

6.  Entitlement to an initial compensable disability rating 
for erectile dysfunction secondary to type 2 diabetes 
mellitus.

7.  Entitlement to a disability rating in excess of 20 
percent for type 2 diabetes mellitus with mild 
nonproliferative diabetic retinopathy of both eyes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In an April 2005 rating decision, 
the RO granted service connection for erectile dysfunction 
and assigned a noncompensable (0 percent) rating and granted 
special monthly compensation based on loss of use of a 
creative organ, both effective September 28, 2004; denied an 
increased rating for type 2 diabetes mellitus with mild 
nonproliferative diabetic retinopathy of both eyes; and 
denied service connection for peripheral neuropathy of the 
upper and lower extremities, kidney and bladder control 
problems, and bowel incontinence.  In a May 2005 rating 
decision, the RO confirmed and continued the previous denial 
of service connection for posttraumatic stress disorder 
(PTSD).  

In a February 2006 rating decision, the RO granted service 
connection for peripheral neuropathy of the lower extremities 
as secondary to service-connected type 2 diabetes mellitus.  
Thus, this matter is no longer before the Board.

On a March 2006 VA Form 9, the Veteran indicated his desire 
for a Board hearing in Washington, DC.  He reiterated his 
desire on a January 2008 VA Form 9.  In May 2008, the Board 
scheduled the Veteran for a hearing in Washington, DC.  In 
correspondence received later that month, however, the 
Veteran stated that he does not desire to appear in person 
before the Board.

Given the distinct symptoms of the claimed kidney and bladder 
control problems, necessitating separate analyses of the 
matters in the decision below, the Board has separated this 
matter into the two matters set forth on the title page.  

The Board notes that the RO previously denied service 
connection for PTSD in a July 2003 rating decision.  Although 
notified of the decision later that month, the Veteran did 
not initiate an appeal.  Hence, the decision is final as to 
the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  However, 
subsequent to the July 2003 rating decision, copies of 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim were obtained and associated with the 
claims file.  As the association of such service department 
records warrants reconsideration of a previously denied 
claim, the Board has characterized the claim as an original 
claim for service connection.  See 38 C.F.R. § 3.156(c) 
(2009).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy of the 
upper extremities.

2.  The Veteran has renal insufficiency as a complication his 
service-connected type 2 diabetes mellitus.

3.  Urinary urgency did not originate in service or for many 
years thereafter and it is not related to any incident of 
service or service-connected type 2 diabetes mellitus.

4.  Bowel incontinence did not originate in service or for 
many years thereafter and it is not related to any incident 
of service or service-connected type 2 diabetes mellitus.

5.  Since the September 28, 2004 effective date of service 
connection, the Veteran's erectile dysfunction has not been 
manifested by deformity of the penis.

6.  Since the August 10, 2004 date of claim for increase, the 
Veteran's type 2 diabetes mellitus with mild nonproliferative 
diabetic retinopathy of both eyes has not been manifested by 
the need for insulin, restricted diet, and regulation of 
activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to type 2 diabetes mellitus, are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for renal 
insufficiency, as secondary to service-connected type 2 
diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  The criteria for service connection for urinary urgency, 
to include as secondary to service-connected type 2 diabetes 
mellitus, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

4.  The criteria for service connection for bowel 
incontinence, to include as secondary to service-connected 
type 2 diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

5.  The criteria for an initial compensable disability rating 
for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.115b, Diagnostic Code 
7522 (2009).

6.  The criteria for a disability rating in excess of 20 
percent for type 2 diabetes mellitus with mild 
nonproliferative diabetic retinopathy of both eyes are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  

In light of the Board's favorable determination with respect 
to the claim for service connection for a kidney disorder, no 
further discussion of VCAA compliance is needed at this time.  

Prior to the initial adjudication of the Veteran's claims for 
service connection and an increased rating in the April 2005 
rating decision, he was provided notice of the VCAA in 
September 2004, December 2004, and February 2005.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006, pertaining to the downstream disability rating and 
effective date elements of his claims, with subsequent 
readjudication in a September 2007 supplemental statement of 
the case (SSOC).  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112.

Moreover, it is well to observe that service connection for 
erectile dysfunction has been established and an initial 
rating assigned.  Thus, the Veteran has been awarded the 
benefit sought, and such claim has been substantiated.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that, after awarding the Veteran 
service connection for this disability and assigning an 
initial disability rating for the condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a statement of the case that addressed the initial 
rating assigned for his disability, included notice of the 
criteria for higher ratings for the condition, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examination 
reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but also for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Peripheral Neuropathy of the Upper Extremities

The Veteran contends that he has numbness in the right hand 
and tingling in the right shoulder and arm due to his 
service-connected type 2 diabetes mellitus.

A September 2004 VA diabetes mellitus examination report 
reflects complaints of some numbness and tingling in the 
distal arms.  Examination revealed that sensation was intact 
to touch and reflexes were 2+.  The examiner stated that the 
Veteran does not have peripheral neuropathy.  

A September 2005 VA neurological disorders examination report 
reflects complaints of pain in the left lower extremity but 
no complaints of numbness or tingling in the right lower 
extremity or in either hand.  Motor examination was normal 
except in the left lower extremity and sensory examination 
was normal except for decreased sensation in both lower 
extremities.  The diagnosis was of minimal evidence of a 
predominantly sensory polyneuropathy in both feet consistent 
with diabetes.

A December 2005 VA digestive conditions examination report 
reflects complaints of some numbness of the left middle and 
ring fingers as well as some neck pain which radiates into 
both upper extremities.  The examiner observed that the 
Veteran did not give a description of any classical 
polyneuropathy symptoms of the upper extremities.  
Examination revealed a normal sensory examination in all four 
extremities with no motor weakness.  Deep tendon reflexes 
were 1 to 2+ and symmetrical except for absent ankle jerks 
bilaterally.  The examiner stated that there is no evidence 
of polyneuropathy involving the upper extremities, and the 
Veteran's sensory complaints in the left upper extremity are 
most likely due to cervical radiculopathy.

An October 2007 VA diabetes mellitus examination report 
reflects complaints of numbness, burning, tingling, and pain 
in the feet; findings of decreased sensation in the feet; and 
a diagnosis of peripheral neuropathy of the lower 
extremities.

Given the above, the Board finds that the Veteran does not 
have peripheral neuropathy of the upper extremities.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  See also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

Simply put, in the absence of proof of present disability, 
there can be no valid claim.  Thus, as there is no medically 
diagnosed neurological condition of the upper extremities 
that can be related to service or service-connected type 2 
diabetes mellitus, the claim for service connection for 
peripheral neuropathy of the upper extremities is denied.

To the extent that the Veteran has complaints of numbness of 
the left middle and ring fingers, the December 2005 VA 
examiner stated that the Veteran's sensory complaints in the 
left upper extremity are most likely due to cervical 
radiculopathy.  Thus, the Veteran's symptoms have been 
attributed to a nonservice-connected disability.

Kidney Disorder, Bladder Control Problem, and Bowel 
Incontinence

On his November 4, 2004 claim for benefits, the Veteran 
indicated that he has urinary frequency due to his service-
connected type 2 diabetes mellitus.

During a September 2004 VA diabetes mellitus examination, the 
Veteran denied fecal or urinary incontinence.  The examiner 
stated that the Veteran has no nephrologic effects from the 
diabetes mellitus and, other than impotence, the Veteran had 
no other significant diabetes-related diagnoses.

On his January 11, 2005 claim for benefits, the Veteran 
stated that he has leakage from his kidneys and biles (bowel) 
due to his diabetes mellitus.  He added that he has to wear a 
diaper when he goes out as his underwear gets wet from 
passing gas.  Given his statements, the Board agrees with the 
RO that he has filed a claim for service connection for bowel 
incontinence.

In March 2005 correspondence, the Veteran stated that he was 
not being treated for his claimed kidney and biles (bowel) 
problems but that it was simply his conclusion that he 
suffers from these problems due to his diabetes mellitus.  He 
added that he cannot control his bladder function.

On his June 2005 notice of disagreement, the Veteran stated 
that he has bladder and bile (bowel) problems.

During a September 2005 VA diabetes mellitus examination, the 
Veteran complained of diabetic retinopathy and erectile 
dysfunction, but he did not complain of any bladder or bowel 
problems.

During a December 2005 VA digestive conditions examination, 
the Veteran denied any history of renal disease but reported 
urinary urgency, which he had been told was due to his 
prostate and for which he was given medication, which seemed 
to cause urinary hesitancy.  He noted that the urinary 
symptoms have been present for the last 15 or 16 months.  He 
reported a two-year history of fecal staining of his 
underwear upon awakening and noted that he has some fecal 
urgency during the day and quite of bit of flatulence.  
Examination revealed normal genitalia and good sphincter 
tone.  The examiner stated that the urinary urgency is most 
likely due to prostatism and that the fecal urgency is less 
likely than not due to diabetes mellitus.

During an October 2007 VA diabetes mellitus examination, the 
Veteran stated that he was not aware of any kidney problems 
and denied bladder impairment.  The examiner noted that 
laboratory results showed a microalbumin level of 19.9 and 
provided a diagnosis of mild microalbuminuria/renal 
insufficiency.  

Given the above, the Board finds that the Veteran's service-
connected diabetes mellitus has resulted in the additional 
complication of mild renal insufficiency.  Thus, service 
connection for renal insufficiency as secondary to type 2 
diabetes mellitus is warranted.

As regards the bladder control problem, the Board finds that 
the Veteran's urinary urgency is not due to or the proximate 
result of his service-connected type 2 diabetes mellitus.  As 
noted above, the December 2005 VA examiner attributed the 
problem to the Veteran's prostatism.  Thus, service 
connection is not warranted on a secondary basis.  Further, 
the record does not show, and the Veteran does not contend, 
that his urinary urgency had its onset in service or for many 
years thereafter, and he has not provided any competent 
evidence of a nexus between the disorder and service.  Thus, 
service connection for a bladder control problem is not 
warranted on a direct service incurrence basis.

Lastly, the Board finds that the Veteran's bowel incontinence 
is not due to or the proximate result of his service-
connected type 2 diabetes mellitus.  As noted above, the 
December 2005 VA examiner opined that the problem is not 
related to the Veteran's diabetes mellitus.  Thus, service 
connection is not warranted on a secondary basis.  Further, 
the record does not show, and the Veteran does not contend, 
that his bowel incontinence had its onset in service or for 
many years thereafter, and he has not provided any competent 
evidence of a nexus between the disorder and service.  Thus, 
service connection for bowel incontinence is not warranted on 
a direct service incurrence basis.

All Disabilities

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine in 
granting service connection for renal insufficiency.  
However, as the preponderance of the evidence is against each 
remaining claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted an important distinction between an appeal involving a 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

Erectile Dysfunction

The Veteran's erectile dysfunction associated with type 2 
diabetes mellitus has been evaluated as 0 percent under 38 
C.F.R. § 4.115b, Diagnostic Code 7522 (2009).  Under this 
code, a maximum 20 percent rating is warranted for deformity 
of the penis with loss of erectile power.  

The evidence shows that, since the effective date of service 
connection, the Veteran's erectile dysfunction has been 
manifested by loss of erectile power without any evidence of 
penis deformity.  The Veteran has not alleged any penis 
deformity and the medical evidence of record, including a 
December 2005 VA examination report, reflects normal 
genitalia.  As such, the Board finds that the criteria for a 
20 percent rating under Diagnostic Code 7522 are not met.  
This is because there is no deformity of the penis.  
Diagnostic Code 7522 does not provide for a compensable 
rating for loss of erectile power alone.  In other words, 
loss of erectile power without penis deformity does not 
warrant a compensable rating, apart from consideration of 
special monthly compensation, which has already been granted 
in this case.  

As the Veteran does not meet the criteria for the only 
compensable rating assignable under Diagnostic Code 7522, the 
RO appropriately assigned a noncompensable rating.  See 
38 C.F.R. § 4.31 (2009) (providing that the rating schedule 
authorizes the assignment of a noncompensable rating in every 
instance in which the rating schedule does not provide such a 
rating and the requirement for a compensable rating are not 
met).

Type 2 Diabetes Mellitus

The Veteran's type 2 diabetes mellitus has been evaluated as 
20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).  The Veteran filed a claim for an increased 
rating on August 10, 2004.  

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note (2) 
provides that, when diabetes mellitus has been conclusively 
diagnosed, the adjudicator is not to request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. § 
4.119.

Central visual acuity is to be evaluated on the basis of 
corrected distance vision with central fixation, even if a 
central scotoma is present.  38 C.F.R. § 4.76(b)(1) (2009).  
Retinopathy and detachment of the retina are to be evaluated 
on the basis of either visual impairment due to the 
particular condition or on incapacitating episodes, whichever 
results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic 
Codes 6006, 6008 (2009). 

A September 2004 VA diabetes mellitus examination report 
reflects that the Veteran was taking oral hypoglycemics but 
not insulin and trying to decrease his breads, fruits, and 
natural sugars in his diet, but he has not had ketoacidosis 
or hypoglycemic response, needed hospitalizations, or had any 
significant weight change in the recent past.  The diagnosis 
was of type 2 diabetes mellitus, non-insulin requiring.  The 
examiner noted that, other than diabetic retinopathy and 
impotence, there were no other significant diabetes-related 
diagnoses.

A January 2005 VA eye examination report reflects corrected 
visual acuity at distance of 20/20 in both eyes.  The 
diagnosis was of mild nonproliferative diabetic retinopathy 
of both eyes and small posterior vitreous detachment of both 
eyes.

A September 2005 VA diabetes mellitus examination report 
reflects that the Veteran was taking an oral hypoglycemic 
agent and attempting to limit his carbohydrate intake, 
although he was not on a calorie-restricted diet, and he 
denied a history of ketoacidosis, hypoglycemic reaction, or 
hospitalization.

An October 2007 VA eye examination report reflects corrected 
visual acuity at distance of 20/30 in the right eye and 20/40 
in the left.  The diagnosis was of mild nonproliferative 
diabetic retinopathy of both eyes and no macular edema.

An October 2007 VA diabetes mellitus examination report 
reflects that the Veteran was taking oral hypoglycemic 
agents, following a restricted diet, and attempting to 
exercise, although he had not been advised to restrict his 
activities in an effort to prevent hypoglycemic reactions, 
but he has not had a history of ketoacidosis or hypoglycemic 
reaction and his weight has been stable.  The diagnosis was 
of type 2 diabetes mellitus requiring diet and oral 
medications for control.  The Veteran was also diagnosed with 
peripheral neuropathy of the lower extremities, erectile 
dysfunction, and mild microalbuminuria/renal insufficiency.

Given the above, the Board finds that the Veteran's type 2 
diabetes mellitus is appropriately evaluated as 20 percent 
disabling and does not warrant a higher evaluation at any 
time since the date of claim on August 10, 2004.  The 
objective findings of record do not reflect that his diabetes 
mellitus has required insulin, a restricted diet, and the 
regulation of activities.  The objective evidence of record 
only reflects that he required oral hypoglycemic agents and a 
restricted diet, which is adequately compensated for under 
the 20 percent rating assigned.  There is no evidence of 
record which indicates that he required insulin or that his 
activities were regulated.  Thus, the Board finds that a 
disability rating in excess of 20 percent for type 2 diabetes 
mellitus is not warranted.

As regards the Veteran's diabetic retinopathy, given the 
visual acuity findings of record, the Board finds that a 
separate compensable rating under the rating criteria for 
impairment of central visual acuity is not warranted.  See 38 
C.F.R. § 4.79, Diagnostic Codes 6061 to 6066 (requiring 20/50 
corrected vision in one eye and 20/40 in the other for a 10 
percent rating).  There has also been no evidence of 
incapacitating episodes to warrant a compensable rating under 
the General Rating Formula for Diagnostic Codes 6000 through 
6009.  See 38 C.F.R. § 4.79.

As noted above, service connection is also in effect for 
erectile dysfunction and peripheral neuropathy of the lower 
extremities as complications of diabetes mellitus and both 
disabilities have been separately rated.  As determined 
above, there are no other compensable complications of the 
Veteran's diabetes mellitus.

All Disabilities

In summary, for the reasons and bases discussed above, the 
Board concludes that a higher initial rating for the erectile 
dysfunction is not warranted at any time since the September 
28, 2004 effective date of service connection, and an 
increased rating for type 2 diabetes mellitus is not 
warranted at any time since the August 10, 2004 date of claim 
for increase.  Since the preponderance of the evidence is 
against each claim, the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefits sought on appeal are accordingly 
denied.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether either of the Veteran's disabilities presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this regard, the Board notes that there is 
no evidence in the claims file of frequent periods of 
hospitalization due solely to either of his disabilities.  
Although the record shows that he is not working, the record 
shows that he took early retirement.  Further, during the 
October 2007 VA examination, he stated that his diabetes 
affects his activities of daily living in that he experiences 
a decreased libido and erectile dysfunction, which is 
interfering with his sexual life and intimate relationship 
with his spouse.  He also stated that his diabetes affects 
him in that he has to watch his diet and check his blood 
glucose levels.  The above does not indicate that his 
service-connected erectile dysfunction or diabetes would have 
had marked interference with employment.  As a result, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 339; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to service-connected 
type 2 diabetes mellitus, is denied.

Service connection for renal insufficiency, as secondary to 
service-connected type 2 diabetes mellitus, is granted.

Service connection for a bladder control problem, to include 
as secondary to service-connected type 2 diabetes mellitus, 
is denied.

Service connection for bowel incontinence, to include as 
secondary to service-connected type 2 diabetes mellitus, is 
denied.

An initial compensable disability rating for erectile 
dysfunction is denied.

A disability rating in excess of 20 percent for type 2 
diabetes mellitus with mild nonproliferative diabetic 
retinopathy of both eyes is denied.


REMAND

The Veteran contends that he has PTSD from accidentally 
shooting himself in the leg and from seeing amputees in the 
hospital while recovering from his gunshot wound.  Service 
treatment records confirm the accidental shooting and 
subsequent hospitalization.  VA examiners have provided 
opinions on whether the Veteran's PTSD is due to these 
stressors.

During a June 2006 VA PTSD examination, the Veteran raised a 
new stressor, that of seeing three men blown up by a gasoline 
tank.  Although the description of the stressor in the 
examination report is insufficient to verify the stressor, 
the RO has not afforded the Veteran an opportunity to provide 
additional details to determine whether the stressor is 
verifiable.  To ensure due process, the RO should ask the 
Veteran to provide any additional information regarding his 
alleged stressful event of seeing three men blown up by a 
gasoline tank.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to 
provide any additional information 
regarding his alleged stressful event of 
seeing three men blown up by a gasoline 
tank, including his unit of assignment at 
that time, the date and location of the 
event, and the names and units of the 
individuals involved.

2.  Using any additional information 
provided by the Veteran, the RO should 
attempt to verify the alleged stressor.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


